Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on June 13, 2022 is acknowledged.  Claims 1-32 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group I, claims 1-19, drawn to a method of treating diabetes and without traverse SGLT2 inhibitors and one or more of A1M, B2M, KIM-1, IL-18, MCP-1, NGAL, UMOD or YL-40 in the response filed June 13, 2022.  
 The restriction is deemed proper and made final in this office action.  Claims 11-14 and 20-32 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-10 and 15-19 are examined on the merits of this office action. 

Claim Objections
Claim 3 is objected to for the following informality:  for clarification purposes, it is suggested that claim 3 be amended to use proper markush language.  For example, suggested claim amendment would be : The method of claim 1, wherein the measured levels is selected from the group consisting of KIM-1, NGAL and UMOD; MCP-1, IL-18 and YKL-40; UMOD, MCP-1, and IL-18; NGAL, MCP-1, and IL-18;and  KIM-1, MCP-1 and IL-18.  

Alternatively, the claim could be amended to claim “The method of claim 1, wherein the measured levels or  KIM-1, MCP-1 and IL-18.”


Claim 10 is objected to for the following informality:  claim 10 claims “The method of claim 1, wherein the therapeutic regiment comprises administering at least one sodium glucose transporter 2 (SGLT2) inhibitor selected from the group or canagliflozin, dapagliflozin and empagliflozin.”  The limitation of “or” is an inadvertent limitation and should be removed from the claim.  In addition, if Applicant’s are claiming a Markush group the proper language is “selected from the group consisting of…”. Furthermore, “regiment” should be replaced with -regimen-.

Claim 16 is objected to for the following informality: the limitation “regiment” should be replaced with -regimen- in line 1.

Claim 19 is objected to for the following informality: the limitation “regiment” should be replaced with -regimen- in line 2.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 16-17 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 claims “The method of claim 1, wherein the measured levels of the one or more of comprise the levels of KIM-1, IL-18, MCP-1, NGAL, UMOD, and YKL-40”.  Claim 2 is confusing and internally inconsistent given the “one or more” and the “and” in line 2.  The claim can be interpreted in two different ways.  The first interpretation requires that the measured levels are all of the listed biomarkers however, this would be inconsistent with the “one” part of the one or more.  If Applicants are wanting all of the biomarkers measured, the claim should be amended to remove “the one or more”.    The second interpretation could be that the claims requires at least one of the biomarkers but can include all.  If applicants are wanting the second interpretation, the limitation of “and” should be replaced with -or- or “and/or”.

Claim 3 claims “The method of claim 1, wherein the measured levels of the one or more comprise the levels of selected from KIM-1, NGAL and UMOD…”   Claim 3 is confusing and internally inconsistent given the “one or more”.  The claim can be interpreted in two ways: the first interpretation would require that at least one set of markers is measured, i.e. KIM-1, NGAL and UMOD  are measured etc.   A second interpretation could be that only one of the markers has to be measured.  Suggested amendment to claim 3 to overcome this rejection is found above in the claim objection of claim 3.

Claim 4 claims “The method of claim 1, wherein the measured levels of the one or more comprise (1) the levels of at least one of UMOD, NGAL, KIM-1 and (2) the levels of at least one of MCP-1, IL-18...…”   Claim 4 is confusing and internally inconsistent given the “one or more”.  The claim can be interpreted in two ways: the first interpretation would require that at least one marker from (1) and one marker from (2) be measured. A second interpretation could be that only one of the markers has to be measured.  


Claim 16 claims “…in conjunction with a rapid loss of eGFR, A1M…”  The term “rapid” is indefinite because it is a term of degree and it is unclear, based on the specification,  to what degree of loss is considered rapid (how much of a loss is considered “rapid”).

Claim  17 recites the limitation "wherein the loss of eGFR" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not claim measuring eGFR.

Claim  19 recites the limitation "…and the eGFR is reduced by" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not claim measuring eGFR.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satirapoj (Clinical Kidney Journal, 2019, vol. 12, no. 3, 326–332, published online January 4, 2019).
*Please note that claims 2-3 are being interpreted as the method requiring measuring any one of the markers listed in line 2 of instant claim 2 and lines 2-4 of instant claim 3.
Satirapoj teaches a method of treating type 2 diabetic patients comprising administering dapaglifozin (an SLGT2 inhibitor) (see Abstract, Methods).  Satirapoj teaches measuring urinary proximal tubular injury biomarkers including KIM-1 (see page 327, right column, second paragraph) at baseline (prior to administering the drug) and at 12 weeks (see page 327, right column, second paragraph).  Satirapoj teaches serum and urine samples were taken and subjects were monitored closely every four weeks (see page 327, right column second paragraph).  Thus, the method of Satirapoj meets the limitations of instant claims 1-3 via measuring KIM-1 two times and comparing the levels (see Figure 2).
Regarding claim 6, Satirapoj teaches the samples being measured were blood (see page 327, right column, first paragraph).
Regarding claim 8 , Satirapoj teaches that the KIM-1 level is not elevated (actually decreased) at 12 weeks and suggest that this is indicative of continued kidney health (see discussion, paragraph 1, and last paragraph) and suggest continuation of using SLGT2 inhibitors to ameliorate glucose toxicity on proximal tubular cells, leading to potential long-term renoprotective effects in T2DM patients (See conclusion, last paragraph).
Regarding claims 9-10, Satirapoj teaches a method of treating type 2 diabetic patients comprising administering dapaglifozin (an SLGT2 inhibitor) (see Abstract, Methods).  
Regarding claims 15 and 18, a diabetic patient is considered a subject at risk of an adverse health condition and renal impairment.  Furthermore, Satirapoj teaches measuring eGFR at baseline and at 12 weeks (see Table 3).


Claim(s) 1-4, 6, 8-9, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadkarni (Clinical Kidney Journal, 2019, vol. 12, no. 3, 326–332, published online January 4, 2019).
*Please note that claims 2-3 are being interpreted as the method requiring measuring any one of the markers listed in line 2 of instant claim 2 and lines 2-4 of instant claim 3.
Nadkarni teaches a method of treating type 2 diabetic patients with high blood pressure comprising administering intensive blood pressure lower therapy (see Abstract, Methods (page 2, “The Accord Trial”).  Nadkami teaches measuring urinary tubular biomarkers including KIM-1 , IL-18, MCP-1 and YKL-40 at baseline and at year 2 (see Table 1).  Regarding claim 6, Nadkami teaches urine samples were used for analysis (see page 32, right column, third paragraph).  Thus, the method of Nadkami meets the limitations of instant claims 1-3 and 4 via measuring KIM-1, IL-18, MCP-1 and YKL-40 two times and comparing the levels (see Table 1).
Regarding claim 8 , Nadkami teaches that the KIM-1 level is not elevated (actually decreased) at 24 weeks and suggest that this is indicative of continued kidney health and this suggest continuation of treatment.  Nadkami teaches “the decreases in these marker levels over 24 months suggest that intensive BP-lowering effects on eGFR may be hemodynamic in the majority of participants”.  Nadkami teaches that “providers may be able to counsel patients that continuation of therapy may still be prudent and beneficial despite worsening eGFR or incident CKD in the setting of aggressive BP treatment.  Further workup can be done to ensure that the decrease in eGFR is consistent with “hemodynamic
phenotype” or “treatment-induced creatinine elevation” (low albuminuria and low urinary biomarker
levels), which would reassure both patient and clinician and allow intensified BP treatment to continue (see Discussion, page 36, left column).
Regarding claim 9, Nadkami teaches a method of treating type 2 diabetic patients comprising administering intensive blood pressure lowering medicine (see Abstract, Methods,  “Accord Trial”).  
Regarding claim 17,  Nadkami teaches a loss of eGFR of at least 11% (see Table 1, “15%”).
Regarding claims 15 and 18, a diabetic patient is considered a subject at risk of an adverse health condition and renal impairment.  Furthermore, Nadkami teaches measuring eGFR at baseline and at 24 weeks (see Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10, 15-16 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Satirapoj (Clinical Kidney Journal, 2019, vol. 12, no. 3, 326–332, published online January 4, 2019).
Satirapoj teaches a method of treating type 2 diabetic patients comprising administering dapaglifozin (an SLGT2 inhibitor) (see Abstract, Methods).  Satirapoj teaches measuring urinary proximal tubular injury biomarkers including KIM-1 (see page 327, right column, second paragraph) at baseline (prior to administering the drug) and at 12 weeks (see page 327, right column, second paragraph).  Satirapoj teaches serum and urine samples were taken and subjects were monitored closely every four weeks (see page 327, right column second paragraph).  Thus, the method of Satirapoj meets the limitations of instant claims 1-3 via measuring KIM-1 two times and comparing the levels (see Figure 2).
Regarding claim 6, Satirapoj teaches the samples being measured were blood (see page 327, right column, first paragraph).
Regarding claim 8 , Satirapoj teaches that the KIM-1 level is not elevated (actually decreased) at 12 weeks and suggest that this is indicative of continued kidney health (see discussion, paragraph 1, and last paragraph) and suggest continuation of using SLGT2 inhibitors to ameliorate glucose toxicity on proximal tubular cells, leading to potential long-term renoprotective effects in T2DM patients (See conclusion, last paragraph).
Regarding claims 9-10, Satirapoj teaches a method of treating type 2 diabetic patients comprising administering dapaglifozin (an SLGT2 inhibitor) (see Abstract, Methods).  
Regarding claims 15 and 18, a diabetic patient is considered a subject at risk of an adverse health condition and renal impairment.  Furthermore, Satirapoj teaches measuring eGFR at baseline and at 12 weeks (see Table 3).
Satirapoj is silent to discontinuing treatment if KIM-1 is elevated in the second sample in conjunction with loss of eGFR including at less than 40 ml/min/1.73m2.
However, Satirapoj teaches that “Adverse events that were considered related to dapagliflozin
treatment were monitored for at 4 and 12weeks. The patients were questioned each time in a systematic way about their experiences concerning adverse events, especially ketoacidosis and genital and urinary tract infections, over the 12 weeks. We evaluated the incidence of renal progression using assessments of renal function over time with serum creatinine levels and eGFR using the Chronic Kidney Disease Epidemiology Collaboration equation” (“Safety Monitoring on page 327). Satirapoj further teaches that patient criteria included an estimated GFR (eGFR) >60 mL/min/1.73m2.  
	It would have been obvious before the effective filing date of the claimed invention to stop treatment if KIM-1 was elevated in combination with a drop in eGFR given these are both markers of kidney function.  One of ordinary skill in the art would have been motivated to do so given that the criteria for the study was a GFR greater than >60 mL/min/1.73m2 and a drop in KIM-1 and eGFR is indicative of renal dysfunction and an adverse effect of the therapy.  There is a reasonable expectation of success given that drops in GFR and elevation in KIM-1 is indicative of renal dysfunction and adverse effects of the therapy and thus, it would be obvious to stop treatment.
	Regarding claim 7, Satirapoj does not teach whether the SGLT2 inhibitor is continued after the measurement at 12 weeks.  However, given Satirapoj teaches  “dapagliflozin in T2DM patients can decrease the levels of urinary proximal tubular injury biomarkers, thus highlighting its renoprotective effect and SGLT2 inhibitors could prove useful in treating T2DM by protecting against renal tubular injury and may lead to reduced long-term renal outcomes”, it would have been obvious before the effective filing date of the claim invention to continue treatment with dapagliflozin due to the positive the treatment effects in the patients.  One of ordinary skill in the art would have been motivated to do so given the reduction in KIM-1 and improved albuminuria both markers of renal injury.
	Regarding claim 5, Satirapoj teaches measuring urinary proximal tubular injury biomarkers including KIM-1 (see page 327, right column, second paragraph) at baseline (prior to administering the drug) and at 12 weeks (see page 327, right column, second paragraph).  Satirapoj teaches serum and urine samples were taken and subjects were monitored closely every four weeks (see page 327, right column second paragraph). Satirapoj teaches daily administration for 12 weeks.  Satirapoj is silent to measuring multiple times throughout the treatment.  
It would have been obvious before the effective filing date of the claimed invention to measure KIM-1 at multiple timepoints throughout the 12 weeks to assess renal function, therapeutic efficacy and the rate of improvement with the drug.  One of ordinary skill in the art would have been motivated to do so given that it is routine in the pharmaceutical arts at different time points to assess therapeutic efficacy as well for safety purposes.  There is a reasonable expectation of success given that elevation in KIM-1 is indicative of renal dysfunction and adverse effects of the therapy and thus, it would be obvious to measure throughout as a marker of therapeutic efficacy and any detrimental effects from the drug treatment.

Claim(s) 1-9 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadkarni (Clinical Kidney Journal, 2019, vol. 12, no. 3, 326–332, published online January 4, 2019).
*Please note that claims 2-3 are being interpreted as the method requiring measuring any one of the markers listed in line 2 of instant claim 2 and lines 2-4 of instant claim 3.
Nadkarni teaches a method of treating type 2 diabetic patients with high blood pressure comprising administering intensive blood pressure lower therapy (see Abstract, Methods (page 2, “The Accord Trial”).  Nadkami teaches measuring urinary tubular biomarkers including KIM-1 , IL-18, MCP-1 and YKL-40 at baseline and at year 2 (see Table 1).  Regarding claim 6, Nadkami teaches urine samples were used for analysis (see page 32, right column, third paragraph).  Thus, the method of Nadkami meets the limitations of instant claims 1-3 and 4 via measuring KIM-1, IL-18, MCP-1 and YKL-40 two times and comparing the levels (see Table 1).
Regarding claim 8 , Nadkami teaches that the KIM-1 level is not elevated (actually decreased) at 24 weeks and suggest that this is indicative of continued kidney health and this suggest continuation of treatment.  Nadkami teaches “the decreases in these marker levels over 24 months suggest that intensive BP-lowering effects on eGFR may be hemodynamic in the majority of participants”.  Nadkami teaches that “providers may be able to counsel patients that continuation of therapy may still be prudent and beneficial despite worsening eGFR or incident CKD in the setting of aggressive BP treatment.  Further workup can be done to ensure that the decrease in eGFR is consistent with “hemodynamic
phenotype” or “treatment-induced creatinine elevation” (low albuminuria and low urinary biomarker
levels), which would reassure both patient and clinician and allow intensified BP treatment to continue (see Discussion, page 36, left column).
Regarding claim 9, Nadkami teaches a method of treating type 2 diabetic patients comprising administering intensive blood pressure lowering medicine (see Abstract, Methods,  “Accord Trial”).  
Regarding claim 17,  Nadkami teaches a loss of eGFR of at least 11% (see Table 1, “15%”).
Regarding claims 15 and 18, a diabetic patient is considered a subject at risk of an adverse health condition and renal impairment.  Furthermore, Nadkami teaches measuring eGFR at baseline and at 24 weeks (see Table 1).
Nadkami is silent to discontinuing treatment if any one of KIM-1, IL-18, MCP-1 and YKL-40 are elevated in the second sample in conjunction with loss of eGFR including at less than 40 ml/min/1.73m2.
However, Nadkami teaches that the eGFR level dropped at 24 months but was still greater than 60 mL/min/1.73 m2 .  Nadkami teaches that the KIM-1 level is not elevated (actually decreased) at 24 weeks and suggest that this is indicative of continued kidney health and this suggest continuation of treatment.  Nadkami teaches “the decreases in these marker levels over 24 months suggest that intensive BP-lowering effects on eGFR may be hemodynamic in the majority of participants”.  Nadkami teaches that “providers may be able to counsel patients that continuation of therapy may still be prudent and beneficial despite worsening eGFR or incident CKD in the setting of aggressive BP treatment.  Further workup can be done to ensure that the decrease in eGFR is consistent with “hemodynamic
phenotype” or “treatment-induced creatinine elevation” (low albuminuria and low urinary biomarker
levels), which would reassure both patient and clinician and allow intensified BP treatment to continue (see Discussion, page 36, left column).
However, It would have been obvious before the effective filing date of the claimed invention to stop treatment if KIM-1 was elevated in combination with a drop in eGFR given these are both markers of kidney function.  One of ordinary skill in the art would have been motivated to do so given that the combination of an increase in KIM-1 and drop of eGFR is indicative of renal dysfunction and an adverse effect of the therapy.  There is a reasonable expectation of success given that drop in GFR and elevation in KIM-1 is indicative of renal dysfunction and adverse effects of the therapy and thus, it would be obvious to stop treatment.
Regarding claim 7, Nadkami does not teach whether the therapy is continued after the measurement at 24 months, however it is suggested given the “Five year follow up”(Methods, “Accord Trial”).  However, given Nadkami  teaches that the KIM-1 level is not elevated (actually decreased) at 24 weeks and suggest that this is indicative of continued kidney health and this suggest continuation of treatment.  Nadkami teaches “the decreases in these marker levels over 24 months suggest that intensive BP-lowering effects on eGFR may be hemodynamic in the majority of participants”.  Nadkami teaches that “providers may be able to counsel patients that continuation of therapy may still be prudent and beneficial despite worsening eGFR or incident CKD in the setting of aggressive BP treatment.  Further workup can be done to ensure that the decrease in eGFR is consistent with “hemodynamic
phenotype” or “treatment-induced creatinine elevation” (low albuminuria and low urinary biomarker
levels), which would reassure both patient and clinician and allow intensified BP treatment to continue (see Discussion, page 36, left column).
Therefore it would have been obvious before the effective filing date of the claim invention to continue treatment given that biomarkers measured, including KIM-1, are not increased and the changes in eGFR appear to be hemodynamic phenotype.  One of ordinary skill in the art would have been motivated to do so given that the intensive BP medication is needed and can be used safely with monitoring biomarkers for indications of kidney damage and failure.
	Regarding claim 5, Nadkami teaches measuring urinary proximal tubular injury biomarkers including KIM-1 at baseline (prior to administering the drug) and at 24 months (Table 1).  Nadkami is silent to measuring multiple times throughout the treatment.  Nadkami does teach “Total follow-up of patients was 5 years” (see Methods, The Accord Trial).
However, It would have been obvious before the effective filing date of the claimed invention to measure the biomarkers, including KIM-1 at multiple timepoints throughout the 24 months and 5 years to assess renal function in combination with the biomarkers.  One of ordinary skill in the art would have been motivated to do so given that it is routine in the pharmaceutical arts at different time points to assess therapeutic efficacy as well monitoring for safety purposes given the link between blood pressure medication treatment and kidney failure.  There is a reasonable expectation of success given that elevation in the aforementioned biomarkers is indicative of renal dysfunction and adverse effects of the therapy and thus, it would be obvious to measure throughout as a marker of therapeutic efficacy and any detrimental effects from the drug treatment.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654